Title: From Thomas Jefferson to Thomas Mann Randolph, 3 April 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Apr. 3. 07.
                        
                        Th:J. incloses to mr Randolph a check on the bank of the US. which however is dated tomorrow & cannot be
                            drawn till then, because it is only on the 4th. that a deposit is made in the bank for him by the Treasury. he prays him
                            not to consider it as a loan at all, being always desirous to do any thing for him which his own circumstances place in
                            his power.
                    